DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/19/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 are rejected under 35 U.S.C 103(a) as being unpatentable over US 20110050065 (“Lee et al.”) in view of EP 3023721 (“JUNG”).

	Regarding Claim 1, Lee et al. discloses (refer to Figs. 1-4) a refrigerator comprising:
a cabinet (10) having an opening to access a storage chamber provided within the cabinet: 
a drawer (20) including a front panel and a storage bin coupled to a rear of the front panel, the drawer being coupled to the cabinet such that drawer moves between a first position in which the front panel closes the opening of the cabinet and the storage bin (21) is received in the storage chamber, and a second position in which the front panel is spaced away from the opening of the cabinet and at least a portion of the storage bin is positioned outside of the storage chamber;
at least first and second pinions (53, at each side) positioned at a lower surface of the storage chamber; a driving motor (51)to supply a driving force for rotation of the first and second pinions; and
at least two rack gear assemblies (43, at each side) positioned at a lower surface of the storage chamber, and to operate based on rotations of the first and second pinions so that the drawer moves between the first position and the second position, wherein the first rack gear assembly includes: a first rack (43) having a first rack gear to engage with gear teeth of the first pinion (53).
	Lee et al. does not disclose the idle gear with teeth lower than a lower end of the first rack gear.
	JUNG demonstrates a similar drawer having an idle gear (120) that engage 
With the gear teeth of the first pinion, and the idle gear to allow the first pinion to idle; and wherein lower ends of the two gear teeth of the idle gear (120) are lower than a lower end of gear teeth of the first rack gear (best seen in Figs. 8-14); wherein the two gear teeth of the idle gear (120) includes a first gear tooth and a second gear tooth (122), wherein the first gear tooth (122) is closer to the first rack gear than the second gear  tooth (122), wherein a distance between the first gear tooth and the first rack gear is configured to be greater than the pitch of two of the gear teeth of the first rack gear(as seen in Fig. 11).
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the first rack gear taught by LEE could be configured with an idle gear, similar to the one taught by JUNG to provide support and guidance for the  gear rack .
Regarding Claim 2, the combination discloses (“Lee et al.”) wherein a sensing device (70) is provided at the drawer and the cabinet, and when the sensing device senses closing of the drawer, the driving motor (51) is to provide a driving force for providing a driving operation by a predetermined time or a predetermined number of rotations from when the closing of the drawer is sensed, and then the driving motor (51) is to deactivate the driving operation.
Regarding Claim 3, the combination discloses (“Lee et al.”) wherein the sensing device (70) comprises: a sensor (72) provided at the storage chamber; and a sensing member to be sensed by the sensor.
Regarding Claim 4, the combination discloses (“Lee et al.”) wherein the sensor (72) is provided at a bottom in the storage chamber, and the sensing member (72) is provided at a lower surface of the storage bin.
Regarding Claim 5, the combination discloses (“JUNG et al.”) wherein the sensor is a hall sensor, and the sensing member is a magnet. It would be an obvious modification to use a hall sensor that utilizes a detection magnet, such magnets are known at the effective time of filing.
Regarding Claim 6, the combination discloses (“Lee et al.”) wherein the driving motor (51) is configured to provide the driving force for performing the driving operation from when the closing of the drawer is sensed by the sensing device (70, 72) , and then the driving motor is to deactivate the driving operation, wherein the driving operation is to be performed for an amount of time or a number of rotations in which the first rack  (43)gear is further moved by at least one pitch of gear teeth of the first rack gear.
Regarding Claim 7, the combination discloses (“Lee et al.) wherein the driving motor (51) is configured to provide the driving force for performing the driving operation from when the closing of the drawer is sensed by the sensing device (70, 72), and then the driving motor is to deactivate the driving operation, wherein the driving operation is to be performed so that the first pinion is further rotated by two rotations or less.
Regarding Claim 8, the combination discloses (“Lee et al.) wherein the idle gear (120) is provided at the first rack of the first rack gear assembly.
Regarding Claim 9, the combination discloses (“JUNG”) wherein the idle gear (120) is positioned in front of the first rack gear provided at the first rack of the first rack gear assembly.
Regarding Claim 10, the combination discloses (“JUNG”) wherein the idle gear (120) includes one gear tooth (122) to engage with the gear teeth of the first pinion.
Regarding Claim 11, the combination discloses (JUNG) wherein the idle gear (120) includes two gear teeth (122), and a pitch of the two gear teeth of the idle gear is same as a pitch of two of the gear teeth of the first rack gear.
Regarding Claim 13, the combination discloses (Lee et al.) wherein the distance between the first gear tooth and the first rack gear (43) is configured to be shorter than a distance between three of the gear teeth of the first rack gear.
Regarding Claim 15, the combination discloses (JUNG) wherein the idle gear (120) is to elastically move up such that the idle gear is released from engagement with the first pinion, and the idle gear to elastically move down such that the idle gear is engaged with the first pinion (in the manner seen in Fig.8- 9).
Regarding Claim 16, the combination discloses (JUNG) wherein the idle gear is to elastically (via 130) move back and forth for engagement and release with the first pinion.
Regarding Claim 17, the combination discloses (JUNG) wherein the first rack includes a first seating step (via 110) provided at an upper side of the idle gear (120), and a first elastic member (130) for up and down movement is provided between the first seating step (110) and the idle gear (120).
Regarding Claim 18, the combination discloses (JUNG) wherein the first elastic member (130) for up and down movement is positioned at a portion of an upper surface of the idle gear, the portion being positioned in the upper side of the idle gear between the two gear teeth of the idle gear (As seen in Figs. 9-14).
	Regarding Claim 19, the combination discloses (JUNG) wherein the first rack includes a second seating step (See 617, 618 ; Figs. 12-14) provided in front of the idle gear, and a second elastic member (150) for back and forth movement 1s provided between the second seating step and the idle gear.
Regarding Claim 20, the combination discloses (Lee et al.) wherein the first rack 43 includes a cover body to cover an exterior of the idle gear; first rack could be configured with a cover similar to the cover 110 taught by Jung).

Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 15-20 have been considered but are not persuasive.
Here, Applicant argues the idle gear  not positioned with teeth lower than a lower end of the first rack gear. Here, claim 1 only require a rack gear assembly positioned a lower surface of the refrigerator’s storage chamber, so that rack contact teeth of pinion also at the lower surface of the storage chamber.
 Lee et al. substantially discloses the claimed invention but does not demonstrate the benefit of having an idle gear. Here, Jung is relied upon to demonstrate why one of ordinary skill in the art would provide the rack with an idle gear, as demonstrated above. 
Moreover, Jung Figs. 9-14, show how the elastic members supports the idle gear at different positions. In addition, Jung see Fig. 11 shows herein a distance between the first gear tooth and the first rack gear is configured to be greater than a pitch of two of the gear teeth of the first rack gear.
Thus, it would obvious to one having skill in the art to adjust the idle gear so that its teeth are lower than a lower end of the first rack to stabilize the teeth of the first rack gear as it comes into contact with the first pinion. Thus, the rejection is maintained as presented above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637